                IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF ILLINOIS
                             WESTERN DIVISION

Edgar Santana, Individually                           )
and for a Class,                                      )
                                                      )
                           Plaintiff,                 )
                                                      )        Case No. 18 CV 50216
                  v.                                  )
                                                      )        Judge Philip G. Reinhard
Sheriff of Winnebago County and                       )
Winnebago County, Illinois,                           )
                                                      )
                           Defendants.                )

                                                 ORDER

         For the following reasons, defendants’ motion to dismiss class action allegation
[45], is denied.

                                     STATEMENT-OPINION

        On January 25, 2019, plaintiff Edgar Santana brought a second amended
complaint against the Sheriff of Winnebago County and Winnebago County, Illinois
(“defendants”) alleging a violation of the Americans with Disabilities Act (“ADA”) and a
deprivation of constitutional rights pursuant to 42 U.S.C. § 1983. See [43]. Specifically,
plaintiff complains while incarcerated as pretrial detainees at the Winnebago County Jail,
he was denied proper psychotropic medication and that an express policy existed at the
Winnebago County Jail depriving him of the proper medication without an adequate
substitute. Id. Plaintiff alleges he was discriminated against because of his disability in
violation of the ADA. Id. On February 1, 2019, defendants Sheriff of Winnebago
County and Winnebago County filed a motion to dismiss class action allegation
contained in the complaint [45]. 1 On March 1, 2019, plaintiff filed his response [60], and
on March 6, 2019, defendants filed their reply [61]. The motion is now ripe for the
court’s review.

I.       Standard of Review

        When evaluating a Rule 12 (b)(6) motion to dismiss, the court must “accept[] all
well-pleaded facts as true and draw[] all reasonable inferences in favor of the . . . non-
moving parties.” Bonnstetter v. City of Chicago, 811 F.3d 969, 973 (7th Cir. 2016)
(internal citations omitted). “A Rule 12(b)(6) motion challenges the sufficiency of the

1 On January 2, 2019, the court granted defendants’ motion to sever additional plaintiff from the suit and
denied defendants’ motion to dismiss for failure to allege facts establishing plaintiff as a qualified
individual under the ADA. See [42].


                                                     1
complaint itself.” Id. “To state a claim, a complaint must first provide ‘a short and plain
statement of the claim showing that the pleader is entitled to relief.’” Id. (citing FED. R.
CIV. P. 8(a)(2)). “The statement of the claim must sufficiently give ‘fair notice of what
the ... claim is and the grounds upon which it rests’ to the defendants.” Id. (citing Bell
Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “To state a claim for relief, a
complaint must provide more than ‘abstract recitations of the elements of a cause of
action or conclusory legal statements.’ Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009).
Instead, a plausible claim must include ‘factual content’ sufficient to allow the court ‘to
draw the reasonable inference that the defendant is liable for the misconduct alleged.’
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).” Charleston v. Board of Trustees of
University of Illinois at Chicago, 741 F.3d 769, 772 (7th Cir. 2013). The complaint must
instead call for “enough facts to raise a reasonable expectation that discovery will reveal
evidence” supporting plaintiff’s claims. Twombly, 550 U.S. at 556. “[T]o survive a
motion to dismiss under Rule 12(b)(6), the plaintiff does not have to ‘show’ anything; he
need only allege.” Brown v. Budz, 398 F.3d 904, 914 (7th Cir. 2005). 2

II.     Plaintiff’s second amended complaint

         According to plaintiff’s second amended complaint, plaintiff was detained at the
Winnebago County Jail (“jail”) from about September 21, 2016 until December 7, 2016.
He was disabled pursuant to the ADA because of a mental illness. Prior to his detention
at the jail, plaintiff was taking a variety of physician-prescribed psychotropic medications
due to his mental illness and required these medications to engage in ordinary life
activities.

         Even though plaintiff advised jail officials, on several occasions, of his need for
his medications, he did not receive his prescribed psychotropic medication while detained
at the jail. Plaintiff’s complaint alleges the jail held an express policy to deprive
detainees of particular psychotropic medications without an attempt to provide detainees
with substitute treatment.

         Plaintiff states he was discriminated against because of his disability and deprived
of his rights under the ADA during his detention at the jail.

        Relevant to defendants’ motion to dismiss, plaintiff’s complaint states: “Plaintiff
seeks to maintain this case as a class action pursuant to Rule 23(b)(3) of the Federal
Rules of Civil Procedure and will file an appropriate motion after reasonable discovery
on class issues.”

III.    Analysis

Plaintiff’s class action allegation


2 Plaintiff argues defendants’ motion is more properly brought as a motion to strike under Federal Rule of
Civil Procedure 12(f). This issue need not be addressed due to the court’s decision to deny the motion to
dismiss.


                                                     2
        In their motion to dismiss, defendants argue plaintiff’s allegation of proceeding as
a class action, as set forth in his complaint, cannot meet the requirements of a class action
under Federal Rule of Civil Procedure 23. Specifically, defendants state the facts pleaded
in plaintiff’s complaint demonstrate class certification is not appropriate to meet the
requirements of Rule 23(a) and 23(b)(3) of commonality, predominance, typicality,
adequacy, and superiority. Defendants argue plaintiff has not sufficiently pleaded facts to
support the position that the potential members of the class would have adequate
questions of law or fact in common, predominant over questions affecting only individual
members; for example: plaintiff stands differently than other members of a potential class
since he is no longer incarcerated and need not satisfy the exhaustion requirement of the
Prison Litigation Reform Act, and potential class members’ mental health conditions and
the time periods of incarceration at the jail will vary greatly. These same arguments,
according to defendants, apply to the typicality requirement as well as the requirement
that plaintiff be an adequate representative of the class. Finally, defendants argue class
action would not be superior to other available methods of adjudication of plaintiff’s
claims because it would be inefficient – members of the class being not similarly situated
with the plaintiff.

        In response to the assertions in defendants’ motion, plaintiff agues, among other
things, defendants’ arguments that a proposed class could not satisfy the requirements of
Rule 23(a) and 23(b)(3) is premature. The court agrees.

       While “[t]he procedure of delaying a ruling on class certification until some
amount of discovery is completed…is not ironclad or without exception,” DuRocher v.
NCAA, No. 1:13-CV-01570-SEB-DML, 2015 WL 1505675, at *6 (S.D. Ind. March 31,
2015), a recognized treatise on federal civil procedure has noted:

       Compliance with the Rule 23 prerequisites theoretically should not be
       tested by a motion to dismiss. The proper vehicle is Rule 23(c)(1)(A),
       which provides that, at an early practicable time, the court must “determine
       by order whether to certify the class as a class action.” Therefore, a party
       wishing to challenge the validity of maintaining the action under Rule 23
       should move for a determination under Rule 23(c)(1) that a class action is
       unwarranted.

Wright, Miller & Kane, Federal Practice & Procedure, Civil 3d § 1798.

       In their motion to dismiss, defendants apply the legal analysis required for a
finding of class certification under the federal rules. However, as explained by the
Seventh Circuit:

       These are not inquiries that the court is free to make in a fact-free zone.
       Unlike a motion under [Rule] 12(b)(6), a motion to certify a class under
       Rule 23(c) is not one for which the court may ‘simply assume the truth of
       the matters asserted by the plaintiff.’ Messner v. Northshore Univ.
       HealthSystem, 669 F.3d 802, 811 (7th Cir. 2012). Instead, ‘if there are
       material factual disputes, the court must receive evidence…and resolve the


                                             3
       disputes before deciding whether to certify the class.’ Id. (internal
       quotation marks omitted.) Sometimes it is necessary to conduct a
       preliminary inquiry into the merits, when the merits overlap with the
       considerations under Rule 23(b)(3). Szabo v. Bridgeport Machines, Inc.,
       249 F.3d 672, 676 (7th Cir 2001). The plaintiff bears the burden of proving
       by a preponderance of the evidence all necessary prerequisites to the class
       action. This normally means that some discovery related to the class
       certification issue must take place.

Priddy v. Health Care Service Corp, 870 F.3d 657, 660 (7th Cir. 2017).

        For their part, defendants rely on DuRocher in support of their arguments. While
DuRocher acknowledged that “a decision denying class status by striking class
allegations at the pleading stage is inappropriate,” and “class certification issues are
better raised after the parties have had an opportunity to conduct class discovery and fully
brief the motion for class certification,” DuRocher, 2015 WL 1505675, at *5 (citations
and quotations omitted), the district court for the Southern District of Indiana ultimately
granted defendants’ motion to strike plaintiffs’ class action allegations, granting plaintiffs
leave to replead as “[d]efendants ha[d]not definitively established that a class action
[could not] be maintained in any form.” Id. at *12 (quotations omitted). The court
understands defendants’ reliance on this case, however it is not precedential and the court
declines to give it weight.

        While the court today finds a motion to dismiss the class action allegation
premature, the court does express doubt concerning plaintiff’s position should he choose
to bring a motion for class certification under Rule 23. The court finds some merit in
defendants’ arguments regarding the prerequisites of class certification and, therefore,
suggests to plaintiff he give careful and well-reasoned consideration to any motion for
class certification

        For the foregoing reasons, defendants’ motion to dismiss the class action
allegation [45] is denied.



Dated: 04/25/2019                      ENTER:



                                       _______________________________________

                                               United States District Court Judge



                                                      Electronic Notices. (LC)




                                              4
